07/13/2021



               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0293




                                          OP 21-0293
                                                                        Fr 7D
                                                                         JUL 1 3 2021
 CHRIS FINK,                                                           Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

                Petitioner,
          v.
                                                                      ORDER
 JIM SALMONSEN

                Respondent.



         Chris Fink has petitioned for habeas corpus relief, challenging his 2014 conviction
for sexual assault.     He contends he received ineffective assistance of counsel, was
rnistreated during detention by being handcuffed to a toilet for 14 days, believed he was
receiving a commitment to Warm Springs, and that his sentence is an injustice. Fink
requests that this Court review the record and the detective's interview of the six-year-old
child.
         This Court secured a copy of the sentencing judgment. On September 15, 2014, the
Thirteenth Judicial District Court, Yellowstone County, sentenced Fink for felony sexual
assault to the Department of Corrections after Fink entered a guilty plea in exchange for
the dismissal ofa felony criminal possession ofdangerous drugs charge. The District Court
ran Fink's sentence oftwenty years with fifteen years suspended concurrently with another
sentence from the Lewis and Clark County District Court. The court designated him a
Level 2 sexual offender. Fink received credit for time served from April 13, 2012 to
September 15, 2014. He did not appeal.
         "The writ of habeas corpus is not available to attack the validity of the conviction
or sentence of a person who has been adjudged guilty of an offense in a court ofrecord and
has exhausted the remedy of appeal."          Section 46-22-101(2), MCA. Fink cannot
collaterally attack his conviction some seven years later. By not appealing, he has
exhausted the remedy of appeal and is precluded from bringing his claims now through
this writ. We further point out that by entering a guilty plea, he has waived any claims of
mistreatment or ineffective assistance of counsel. "[A] defendant waives the right to appeal
all nonjurisdictional defects upon voluntarily and knowingly entering a guilty plea,
including claims of constitutional violations which may have occurred prior to the plea."
State v. Pavey,2010 MT 104,¶ 11, 356 Mont. 248,231 P.3d 1104(quoting State v. Violette,
2009 MT 19, ¶ 16, 349 Mont. 81, 201 P.3d 804).
      Fink has a valid sentence, and is not entitled to relief because he has not
dernonstrated illegal incarceration. Section 46-22-101(1), MCA. Accordingly,
      IT IS ORDERED that the Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Chris Fink personally.
      DATED this t/04 day of July, 2021.



                                                               Chief Justice




                                                                 Justice




                                            2